ON REHEARING
On application for rehearing appellant suggests that this court failed to give sufficient consideration to his arguments in support of propositions of law II and V.
Appellant’s proposition of law V is as follows:
"The practical effect of the much discussed parol evidence rule is that, when the court sees that a separate collateral agreement was probably intended by the parties, evidence of it is admitted.”
The case of Cryar v. Ogle, 19 Ala.App. 493, 99 So. 157 is cited in support of this proposition. In Cryar there were two separate and distinct agreements — one written, the other oral. Each one was supported by separate considerations. The written agreement was for the sale of a parcel of farm land. After the sale the seller remained on the premises pursuant to a separate oral agreement authorizing him to harvest the crops from the property in exchange for the payment of interest due on certain notes. The separate oral agreement was deemed to be collateral to the written agreement. The second agreement did not contradict the first agreement, whereas in the case at bar there is a clear contradiction between the so-called oral agreement and the written agreement. Hence we do not and did not consider there to be a collateral agreement as urged by appellant in the case at bar.
Likewise, appellant’s proposition of law II was premised on the theory that there was a collateral agreement in existence and suggested that evidence thereof would be admissible even though the collateral agreement was so interwoven with the principal agreement as to be an integral part of it. In support of this theory, appellant cited Bissell Motor Co. v. Johnson, 210 Ala. 38, 97 So. 49.
Again, we concluded that the cited case '■was not appropriate authority for a decision in the instant case for the reason that the cited case did not concern a contradiction or altering of the terms of a written contract as was the situation in the case at bar. Therefore, we did not discuss it, although we did consider it.
We are still of the opinion that appellant was attempting to alter the terms of a written agreement by the use of oral statements allegedly made by the parties prior to the signing of the written agreement. Such efforts are not permitted.
Opinion extended.
Application for rehearing overruled.
WRIGHT, P. J., and HOLMES, J., concur.